El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En la demanda se alega que el 15 de enero de 1918, en el kilómetro 32, hectómetros 2 y 3 de la carretera de San. Sebastián a Lares, un automóvil del demandado guiado por' él mismo, chocó con un carro.tirado por tres caballos.de la propiedad del demandante, despaldando uno de los caballos y fracturando totalmente la pata trasera derecha a otro, que-dando ambos inútiles para el trabajo. Se alega, además, en la demanda, en resumen, que el choque ocurrió por la negli-gencia del demandado y que a causa de él el demandante ha sufrido perjuicios que calcula en la suma de $450.
El demandado negó los hechos de la demanda que le per-judicaban y alegó que el choque- se debió a la negligencia del demandante.
Fué el pleito a juicio. Ambas partes presentaron prueba testifical y la corte dictó finalmente sentencia concediendo al demandante la indemnización solicitada. El demandado interpuso entonces el presente recurso de apelación.
*497Consta en los autos la opinión de la corte sentenciadora y de ella transcribimos las conclusiones a que llegó a virtud de la prueba practicada.
“Que el día 15 de enero de 1919, un carro del demandante José Tomás Eomán, cargado con guineos y tirado por tres caballos, venía desde el pueblo de Lares bacía Aguadilla, y estaba parado en el medio de la carretera en la curva cerrada y peligrosa, en el kilómetro 32 del camino de Aguadilla a Lares, sitio conocido por el ‘Peligro.’
‘ ‘ Que babía a la orilla del camino, al lado del. precipicio que bay . en dicbo lugar, unos montones de piedra.
“Que el demandado, José Márquez Sein, venía guiando un auto-móvil suyo y al doblar la dieba curva sin tocar bocina traía tanta velocidad el carro, más de 25 kilómetros por bora, que le era im-posible parar el mismo a tiempo para evitar el choque, y habiendo un estrecho lugar entre el dicho carro del demandante y la muralla a la derecha del camino, el demandado trató de pasar su automóvil y como resultado de esto chocó con los caballos del demandante fracturándole una pata a uno y causándole una contusión en la espalda al otro, quedando inútil el uno, y el otro sin poder trabajar por algunos meses.
“Que el mejor de los caballos le costó al demandante la suma de ciento veinte y cinco pesos.
“Este caso es uno de los accidentes corrientes ■ que ocurren con tanta frecuencia en las carreteras de nuestra isla. La prueba es robusta y clara sobre la negligencia del demandado al violar el in-ciso (b) del articulo 13, de la ‘Ley para Beglamentar el uso de ’Ve-hículos de Motor, etc.,’ aprobado en 13 de abril de 1916, y ha sido aportada por la misma parte demandada.
“Ahora la prueba del demandante sobre todos los extremos de los daños y perjuicios causádosle en su negocio, no ha sido clara, y por consiguiente la corte solamente puede tratar sobre los daños causados a los caballos y sí, debe o no conceder daños punitivos. Indudablemente el presente caso es una flagrante violación de la ley de referencia que ha.podido traer un desenlace .fatal, y la corte opina que es negligencia criminal doblar la curva de referencia, en el sitio conocido en toda la isla por el ‘Peligro,’ a una velocidad de más de 24 kilómetros por hora, por tanto opina que ha de con-cederse al demandante daños punitivos que estima en la suma de cuatrocientos veinte y cinco pesos.”
*498Hemos estudiado la prueba practicada y estamos entera- • mente conformes con la apreciación que de ella ha hecho la Corte de Distrito de Águadilla en cuanto a la forma y ma-nera en que ocurrieron los hechos, y sentimos en verdad no-estarlo en cuanto a la cuestión de los daños punitivos. '
Este pleito se planteó bajo la base de una reclamación de los daños y perjuicios materiales realmente causados y analizando la prueba solo puede acordarse la indemnización de ciento veinte y cinco pesos, valor del caballo que sufrió la fractura y quedó completamente inútil. No hay datos para calcular, el valor del otro caballo y la evidencia que se in-trodujo con respecto a la ganancia dejada de obtener por el demandante por la pérdida de su negocio es tan incom-pleta, que no puede llegarse por ella a conclusión cierta alguna.
En tal virtud procede la confirmación de la sentencia re-currida pero modificándola en el sentido indicado en cuanto a la cuantía de la indemnización.

Confirmada la sentencia apelada pero modifi-cando la cuantía de la indemnización que se fija en $125.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.